Title: Thomas Jefferson to George Fleming, 29 December 1815
From: Jefferson, Thomas
To: Fleming, George


          
            Sir
             Monticello Dec. 29. 15.
          
          At the date of your favor of Oct. 30. I had just left home on a journey to a distant possession of mine, from which I am but recently returned: and I wish that the matter of my answer could compensate for it’s delay. but, Sir, it happens that of all the machines which have been employed to aid human labor, I have made my self the least acquainted with (that which is certainly the most powerful of all) the steam engine. in it’s original & simple form indeed, as first constructed by Newcomen & Savary, it had been a subject of my early studies: but once possessed of the principle, I ceased to follow up the numerous modifications of the machinery for employing it, of which I do not know whether England or our own country has produced the greatest number. hence I am entirely incompetent to form a judgment of the comparative merit of yours with those preceding it; and the cession of my library to Congress has left me without any examples to turn to. I see indeed in yours the valuable properties of simplicity, cheapness, & accomodation to the small and more numerous calls of life; and the calculations of it’s power appear sound & correct. yet experience & frequent disappointment have taught me not to be over-confident in theories or calculations, until actual trial has stam of the whole combination has stamped it with approbation. should this sanction be added, the importance of your construction will be enhanced by the consideration that a smaller agent, applicable to our daily concerns, is infinitely more valuable than the greatest which can be used only for great objects. for these interest the few alone, the former the many. I once had an idea that it might perhaps be possible to economize the steam of a common pot, kept boiling on the kitchen fire until it’s accumulation should be sufficient to give a stroke, and altho the strokes might not be rapid, there would be enough of them in the day to raise from an adjacent well the water necessary for daily use; to wash the linen, knead the bread, beat the homony, churn the butter, turn the spit, and to do all other houshold offices which require only a regular mechanical motion. the unproductive hands now necessarily employed in these, might then increase the produce of our fields. I proposed it to mr Rumsey, one of our greatest mechanics, who believed in it’s possibility, and promised to turn his mind to it. but his death soon after disappointed this hope. of how much more value would this be to ordinary life than Watt’s & Bolton’s 30. pr of millstones to be turned by one engine, of which I saw 7 pr in actual operation. it is an interesting part of your question, how much fuel would be requisite for your machine?
          Your letter being evidence of your attention to Mechanical things, and to their application to matters of daily interest, I will mention a trifle in this way, which yet is not without value. I presume, like the rest of us in the country, you are in the habit of houshold manufacture, and that you will not, like too many, abandon it on the return of peace, to enrich our late enemy, and to nourish foreign agents in our bosom, whose baneful influence & intrigues cost us so much embarrasment & dissension.the shirting for our laborers has been an object of some difficulty. flax is so injurious to our lands, and of so scanty produce, that I have never attempted it. hemp, on the other hand, is abundantly productive and will grow for ever on the same spot. but the breaking and beating it, which has been always done by hand, is so slow, so laborious, and so much complained of by our laborers, that I had given it up, and purchased & manufactured cotton for their shirting. the advanced price of this however now makes it a serious item of expence; and in the mean time a method of removing the difficulty of preparing hemp occurred to me, so simple & so cheap, that I return to it’s culture and manufacture. to a person having a threshing machine, the addition of a hemp break will not cost more than 12. or 15.D. you know that the first mover in that machine is a horizontal horsewheel with cogs on it’s upper face. on these is placed a wallower and shaft which give motion to the threshing apparatus. on the opposite side of this same wheel I place another wallower and shaft, thro’ which, and near it’s outer end, I pass a cross-arm of sufficient strength, projecting on each side 15.I. in this form.  nearly under the cross arm is placed a very strong hemp-break, much stronger & heavier than those for the hand. it’s head block particularly is massive, and 4.f. high, and near it’s upper end, in front, is fixed a strong pin (which we may call it’s horn). by this the cross arm lifts & lets fall the break twice in every revolution of the wallower. a man feeds the break with hemp stalks, and a little person holds under the head block a large twist of the hemp which has been broken, resembling a twist of tobacco but larger, where it is more perfectly beaten than I have ever seen done by hand. if the horse wheel has 144. cogs, the wallower 11. rounds, and the horse goes 3 times round in a minute, it will give about 80. strokes in a minute. I had fixed a break to be moved by the gate of my sawmill, which broke & beat at the rate of 200 ℔. a day. but the inconveniences of interrupting that induced me to try the power of a horse, and I have found it answer perfectly. the power being less, so also probably will be the effect, of which I cannot make a fair trial until I commence on my new crop. I expect that a single horse will do the breaking & beating of 10 men. something of this kind has been so long wanted by the cultivaters of hemp, that as soon as I can speak of it’s effect with certainty, I shall probably describe it anonymously in the public papers, in order to forestall the prevention of it’s use by some interloping patentee.I shall be happy to learn that on actual experiment your steam engine fulfil’s the expectations we form of it, and I pray you to accept the assurances of my esteem & respect.
          Th: Jefferson
        